HANEY, Circuit Judge
(dissenting).
The statement of facts set out in the majority opinion suffices for what is hereinbelow said. The question as there stated is whether or not the amount paid by appellant was “for admission.”
The regulations quoted show that the term “admission” means the right or privilege to enter into a place.
For the reasons hereinafter stated, I dissent from the holding of the majority, that “the payment for admission occurred at the time the $100 was paid and not at the time the scrip coupons were surrendered.” .
There is no allegation that appellant had a right or privilege to enter the stadium on the scrip alone, without a ticket. The inference from the provisions of the contract quoted, if there is any inference at all, is that a scrip holder did not have a right to enter the stadium without a ticket. In the absence of an allegation that the scrip purchased by appellant entitled him to entry without a ticket, I am of the opinion that his complaint fails to state a cause of action, for it does not disclose that the amount paid was for “admission” as defined by the Regulations, but for “scrip.” Appellant would be entitled to a refund only if in 1930 he paid for “admission,” but his allegations are that he paid for scrip.
The mere fact that appellant paid money in 1930 is not significant in determining when he paid for admission. He might have bought a bond, uncoined gold or silver, or a commodity such as wheat, and used it in 1932 as he did the scrip. But appellant could not obtain a refund unless such article was “the right or privilege to enter into a place.” The judgment should be affirmed, and I therefore dissent from the holding to the contrary by the majority.